DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 08/22/2022.
	Claims 1-5, 7-17 and 19-20 are pending.	
	Claims 6 and 18 are cancelled.
Response to Arguments
Applicant’s arguments filed on 08/22/2022 have been fully considered and they are persuasive. Specifically, applicant stated (page 14-15) “While Gataullin’s tracing system appears to associate different tracing configurations (which the Examiner presumably equates to observability levels) for
different function expressions, and to also make the tracing configurations conditional on values of memory objects, Gataullin does not describe that different tracing configuration are made conditional on the contextual information corresponding to one or more of: a) identity information of the executing application process, b) identity information of one or more users associated with the executing application process, c) alerts generated by an alert system of the application system on which the application process is executing, and/or d) time information for comparison with expiry information specifying a time at which the modified conditional running code segment is disabled or is reverted to an earlier version running code segment configured to capture system data at the first level of observability.
Nor does Gataullin discuss that the data capture statement themselves include the conditions that are compared to current contextual information of an application server or an application process. Nothing in Gataullin describes that running code expressions are themselves expressions with adjustable level of observability”.
Therefore, claims 1-5, 7-17 and 19-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Mertoguno (US PGPUB 20100107252) discloses a method of real time observing, monitoring, and detecting anomalies in programs' behavior at instruction level. The hardware assist design in this invention provides fine grained observability, and controllability. Fine grained observability provides unprecedented opportunity for detecting anomaly. Controllability provides a powerful tool for stopping anomaly, repairing the kernel and restoring the state of processing. The performance improvement over pure software approach is estimated to be many orders of magnitudes. This invention is also effective and efficient in detecting mutating computer viruses, where normal, signature based, virus detection is under performing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/               Primary Examiner, Art Unit 2193